Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-8, and 10-14 are currently being examined.  
Claims 1, 3-6, 8, and 10-14 are allowed.
Claim 7 is objected to and requires amendment.

Quayle Action
This application is in condition for allowance except for the following formal matter:  
Claim 7 is an independent claim based on the language of its preamble.  However, an independent claim cannot refer to any other claim.  Claim 7 refers to Claim 1.  Claim 7 must either be amended to include all of the claim limitations of Claim 1, or the claim canceled.  Alternatively, Claim 7 may be written in proper dependent claim format if the claim is not intended to be an independent claim, showing dependency from either Claim 1 or Claim 8.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).

Allowable Subject Matter
The following is the Examiner’s statement of reasons for Allowance of independent Claims 1 and 8.  The Independent claims recite, inter alia, limitations that include:
An integrated management method and an integrated management system for heterogeneous logistics automation equipment, comprising:
an equipment standard protocol server adapted to receive commands in the form of pseudo-code from a plurality of warehouse management systems (WMS), analyzing the received commands to check equipment standard protocol identification (ESP ID) matching the received commands, and to produce work information on the basis of the equipment standard protocol identification (ESP ID);
a plurality of warehouse control systems (WCS) adapted to control the logistics automation equipment through the work information produced from the equipment standard protocol server; and
a plurality of equipment control systems (ECS) adapted to receive the work information from the plurality of warehouse control systems (WCS) to control the logistics automation equipment,
wherein the equipment standard protocol identification (ESP ID) comprises at least one or more pieces of information of identification information of the plurality of warehouse control systems (WCS).  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Conclusion
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday, and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                         August 3, 2022